ACCEPTED
                                                                                           01-15-00183-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/18/2015 2:30:31 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                No. 01-15-00183-CR

                                         In the                          FILED IN
                                                                  1st COURT OF APPEALS
                                  Court of Appeals                    HOUSTON, TEXAS
                                        For the                   9/18/2015 2:30:31 PM
                                First District of Texas           CHRISTOPHER A. PRINE
                                                                          Clerk
                                      At Houston

                             

                                    No. 1437421
                        In the 230th Criminal District Court
                              Of Harris County, Texas

                             

                                 ROY VASQUEZ
                                    Appellant
                                       V.
                              THE STATE OF TEXAS
                                    Appellee

                             

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                             


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, in accordance with

Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files

this motion for extension of time in which to file the State’s brief in this case, and,

in support thereof, presents the following:


Page 1 of 5
    1. In the 230th Criminal District Court of Harris County, Texas, in cause

        number 1437421, the State charged appellant by indictment with sexual

        assault in The State of Texas v. Roy Vasquez.

    2. A jury found appellant guilty as charged in the indictment and assessed his

        punishment at confinement in the Texas Department of Criminal Justice,

        Correctional Institutions Division, for seventeen years and a $10,000 fine.

    3. The trial court sentenced appellant in accordance with the jury’s verdict on

        February 12, 2015, and certified appellant’s right of appeal.

    4. Appellant timely filed written notice of appeal on February 17, 2015.

    5. Appellant filed his appellate brief with this Court on July 31, 2015.

    6. The State’s appellate brief was due on August 31, 2015.

    7. This is the State’s first request for an extension.

    8. The State requests that this Court extend the timeframe for the State to file

        its appellate brief to October 31, 2015.

    9. The facts relied upon to explain the need for this extension are:

              a. The undersigned attorney was not assigned to this case until

                September 18, 2015.     The undersigned attorney’s supervisor has

                represented to the undersigned attorney that the delay in assigning

                this case to the undersigned attorney is because, although appellant

                filed his brief on July 31, 2015, “we never received a copy” of the

Page 2 of 5
                brief until September 17, 2015, when an administrative assistant in

                the Appellate Division “pulled a copy from the COA” website.

              b. During the timeframe allowed for researching and preparing the

                State’s appellate brief for this case, the undersigned attorney is also

                responsible for researching and preparing the State’s appellate briefs

                in the following cases that are also assigned to her:

                   i. Joe Lee Bowden v. State of Texas; No. 14-14-00955-CR

                   ii. Anthony D. Alford v. State of Texas; No. 14-15-00360-CR

                  iii. Juan Mendoza v. State of Texas; No. 14-15-00537-CR

                  iv. Erick Eduardo Hernandez v. State of Texas; No. 14-15-00209-
                      CR

              c. And finally, the undersigned attorney has been responsible for

                responding to numerous questions and requests for assistance from

                prosecutors in the Trial Bureau of the Harris County District

                Attorney’s Office regarding matters which were time-sensitive and

                critical for cases currently in trial.

    10.Consequently, the undersigned attorney has been unable to complete the

        State’s reply brief in this case in the time permitted, despite due diligence,

        and the requested extension of time is necessary to permit the undersigned




Page 3 of 5
        attorney to adequately investigate, complete, and file the State’s appellate

        brief for this cause.

    11. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until October 31, 2015, for the undersigned attorney to

complete and file the State’s appellate brief in this case.



                                                      Respectfully submitted,

                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar No. 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




Page 4 of 5
                           CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has

been served upon Angela Cameron, appellant’s attorney of record on appeal, on

September 18, 2015, at the following e-mail address, through the electronic

service system provided by eFile.TXCourts.gov:

        Angela.Cameron@pdo.hctx.net



                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar Number: 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




Page 5 of 5